UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6140


CLAYTON GEORGE SMITH,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:19-cv-00072-RGD-DEM)


Submitted: March 30, 2022                                         Decided: April 27, 2022


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: S. W. Dawson, DAWSON, P.L.C., Norfolk, Virginia, for Appellant. Mark
R. Herring, Attorney General, Laura Haeberle Cahill, Assistant Attorney General, Toby J.
Heytens, Solicitor General, Michelle S. Kallen, Martine E. Cicconi, Deputy Solicitors
General, Jessica Merry Samuels, Assistant Solicitor General, Kendall T. Burchard,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clayton George Smith appeals the district court’s order accepting the magistrate

judge’s recommendation to deny relief on Smith’s 28 U.S.C. § 2254 petition. The district

court granted a certificate of appealability on one issue: whether the Virginia state trial

court improperly denied Smith’s motion to suppress his incriminating statements, in

contravention of Miranda. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Smith v. Clarke, No.

2:19-cv-00072-RGD-DEM (E.D. Va. Dec. 18, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                             2